Citation Nr: 1206661	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-06 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.H.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A Travel Board hearing was held in March 2010 before an Acting Veterans Law Judge (VLJ) of the Board.  A copy of the transcript of that hearing is of record.  

In August 2010, the Board remanded the Veteran's claim for further evidentiary development.  The claim has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, the Veteran testified before an Acting VLJ in March 2010, and the issue currently on appeal was remanded by the Board in August 2010 for further development.  Since the August 2010 remand, the VLJ who conducted the March 2010 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717 (2011), the Veteran was afforded the opportunity to testify at another Board hearing.  

In correspondence dated in January 2012, the Veteran elected a Board video conference hearing via the VA medical facility in St Louis, Missouri, in which the Veteran would testify before a VLJ who is seated in Washington, DC.  Board hearings are generally conducted at VA ROs.  As the Veteran has requested a Board personal hearing, this matter should be REMANDED to schedule the Veteran for a Board video conference hearing at the St. Louis, Missouri, RO, per this request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).  

The Board notes that private medical evidence was submitted in January 2012, along with the Veteran's request for another Board hearing.  Prior to scheduling the Veteran for a video conference hearing, the RO should, once again, take appropriate action to insure that the audiogram test results therein are converted, by a certified specialist, to an appropriate numerical form.  This action should be followed by readjudication of the claim.

Accordingly, the case is REMANDED for the following action: 

1.  Have a certified specialist translate any graphical display of audiogram test results contained within the January 17, 2012, report from Springfield Clinic to an appropriate numerical form.

2.  Following completion of the above, readjudicate the claim on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, furnish him and his representative an appropriate supplemental statement of the case and afford them the appropriate time for response.

3.  Thereafter, if the claim is not granted to the Veteran's satisfaction, the RO should schedule the Veteran for a Board video conference hearing at the RO facility in St. Louis, Missouri, in order for him to testify before a VLJ sitting in Washington, DC.  Appropriate notification should be given to the Veteran and the representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

